Citation Nr: 0801466	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 
30, Title 38, United States Code (the Montgomery GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service in the Navy from 
February 1999 to December 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
by the Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), which determined that the appellant was 
not eligible for VA educational assistance benefits under 
Chapter 30, Title 38, United States Code, based upon the fact 
that he was given an Under Honorable Conditions discharge 
(UHC discharge) from service.

In June 2006 the Board remanded the present claim so that the 
veteran could be provided with a Board hearing regarding his 
claim.  Subsequently, the veteran's file was transferred to 
Seattle, Washington and, in July 2007 the veteran appeared 
before the undersigned at a Travel Board Hearing held in 
Seattle, Washington.  A transcript of that hearing is of 
record.  In July 2007 the veteran waived RO consideration of 
the evidence he submitted during his hearing, and elected to 
have his claim returned to the Board.  

The veteran's appeal was advanced on the Board's docket upon 
a grant of his motion in December 2007.  See U.S.C. § 7107; 
38 C.F.R. § 20.900(c).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code. 

The veteran has claimed that he is entitled to benefits under 
the MGIB because he completed four years of active service.  
He further notes that following his initial four year 
enlistment he served two more years on an extension, and that 
during that two year extension period he had an alcohol 
related incident that lead to his UHC discharge, rather than 
honorable discharge.  He specifically contends that following 
his initial four year enlistment, had he been discharged and 
then re-enlisted, he would have received an honorable 
discharge, which would entitle him to MGIB benefits.  Thus, 
he concludes that he should be able to use his first four 
years to qualify for benefits.  

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 21.7042 (a) (4) (2007).  A "less than honorable" 
character of discharge (e.g., "under honorable conditions," 
"general," "bad conduct," or "undesirable") is not qualifying 
for Chapter 30.  See VA Adjudication Procedure Manual M22-4, 
Part V, 1.17(e).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that the 
veteran was placed on the retired list, transferred to the 
Fleet Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  

The outcome of this case may turn on whether the appellant 
was "released from active duty for further service in a 
reserve component of the Armed Forces after service on active 
duty characterized by the Secretary concerned as honorable 
service."  See 38 C.F.R. §§ 21.7020(b), 
21.7042(a)(4)(iv)(2007).  

The Board is unable to answer that question based on current 
evidence.  Although in August 2005 the RO requested that the 
veteran submit his DD-214, it does not appear that this was 
accomplished.  Neither the veteran's DD-214, nor his 
personnel records are of record.  Although the RO was able to 
verify the veteran had active service in the Navy from 
February 25, 1999 to December 14, 2004, it does not appear 
that the RO has made any findings concerning the veteran's 
release to, or service in, a reserve component of the Armed 
Forces.  At the Board hearing in July 2007, the veteran 
submitted a document that indicates that he was honorably 
discharged from the U.S. Navy Reserve on February 8, 2007.  A 
remand is required so that these matters can be clarified.  
38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request from the service department a 
complete copy of the appellant's service 
personnel records and DD-214(s) and other 
related materials that document the dates 
and nature of the appellant's active and 
reserve service.  The National Personnel 
Records Center should be contacted as one 
possible source of the requested evidence 
(and, if necessary, any reserve units to 
which he was assigned).  Any information 
or evidence obtained must be associated 
with the record on appeal.

2.  The claim should then be readjudicated, 
taking into consideration the relevant 
provisions of 38 C.F.R. § 21.7042 
(a)(4)(iii),(iv).  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



